Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending.
This application has been granted special status under the Track 1 Expedited Examination Program.
Please note: During a telephone conversation with Applicants’ representative, Jeffrey Ellison (617-428, 7022) on 11/15/2021, Applicants state that the claim set mailed on 07/01/2021, was the wrong claim set. Applicants request for time to submit SA. Please see attached interview summary.
Priority
This application filed on 07/01/2021, is a CON of U.S. application No. 16/101,217, filed on 08/10/2018 (U.S. patent No. 11,154,537). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Covvey et al (hereinafter, “Covvey”, Ann Pharmacotherapy, published online 12/20/2011) in view of: i) Gold et al (hereinafter, “Gold”, J. Neuropsychiatry, 1964, 5, 366-369); and ii) Lemberger et al (hereinafter, “Lemberger”, Clinical Pharmacology & Therapeutics, 1988, 43(4), 412-419). 
Independent claim 21 is directed to a method of treating a patient having depression, comprising administering to the patient, a mixture of:
a pharmacologically effective amount of ketamine; and
a pharmacologically effective amount of diazepam.
The phrase “a patient”, is not defined by the claim or the specification, to any specific patient population. Accordingly, for the purpose of examination, any human or non-human animal having depression, is included in the interpretation of the phrase “a patient”. 
The phrase “a pharmacologically effective amount of ketamine” and “a pharmacologically effective amount of diazepam” recited in instant claim 21, is not defined by the claim or the specification to any specific embodiment, e.g., a specific dosage or specific dosage range for ketamine and diazepam that is suitable for a patient population of any age, sex or bodyweight. 
A review of the instant specification, fails to reveal any working example of administering a preparation comprising a mixture of ketamine in any amount and diazepam in any amount. There is no mention of a preparation comprising a mixture of ketamine in any amount and diazepam (valium see ¶ 0026), in any amount.

No specific amount or a specific dosage range for diazepam (valium, see ¶ 0026 of the specification), is disclosed in the specification. Diazepam is only mentioned twice in ¶s 0026 and 0028, among the examples of benzodiazepine compound class.
Accordingly, for the purpose of examination, an amount of ketamine and an amount of diazepam that is employed in the treatment of depression, is included in the interpretation of “a pharmacologically effective amount”.
Regarding claim 1, Covvey teaches that different ketamine doses (0.15-0.5 mg/kg), as well as administration schemes, including single intravenous (IV) doses or multiple IV doses as intermittent or continuous infusions, have been used for patients having depression (major depressive disorders,  i.e., MDD). Please see Table 1. 
Covvey differs from the invention of claim 21 only insofar as Charney is not explicit in teaching using a mixture comprising ketamine and diazepam.
Gold is cited for teaching a comparable method of treating depressed human patients with Valium (diazepam, see discussions above) and Librium. Gold teaches that depressed patients’ response to Valium were considerably better than that to Librium. Please see abstract. Diazepam was administered in a dosage range of 6 to 30 mg per day (see page 367, 2nd ¶ on the left column).
Lemberger is cited for disclosing that benzodiazepines such diazepam are frequently prescribed as adjunct therapy in patients undergoing treatment for MDD (see page 412, 2nd ¶ on the left column).
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Covvey with Gold and Lemberger in order to administer a mixture comprising ketamine and diazepam, to a patient having depression.  This is because at the time the instant invention was filed: i) ketamine was well known as a treatment for depression (see discussions above); ii) diazepam was well known as a treatment for depression (see discussions above); and iii) benzodiazepines such diazepam have been known to be frequently prescribed as adjunct therapy in patients undergoing treatment for depression (see discussions above).
The person skilled in the art would have had a reasonable expectation that the administration of the mixture comprising ketamine and diazepam would exhibit an enhanced therapeutic efficacy with regards to depression treatment, when compared to a monotherapy comprising, for example, ketamine alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 22 and 33, Covvey teaches (IV) administration (see discussions above).
Regarding claims 23-30 and 34-38, the recitation of each of the limitation of: i) administering the composition over a time period of at least one hour (claim 23); ii) administration via continuous IV infusing at a rate of between 20 mg and to 50 mg of ketamine per hour (claim 24); iii) the ratio of ketamine:diazepam between 100:1 and 10:1 (claims 25, 27, 29, 35 and 37); iv) ketamine administered in the range of 25 mg to 200 mg (claims 26, 28, 34 and 36); and v) administering at least 0.5 mg ketamine per kg of the patient’s body mass (claims 30 and 38), is a result effective variable. For example, Covvey teaches that different ketamine doses (0.15-0.5 mg/kg), as well as administration schemes, including single IV doses or multiple IV doses as intermittent or continuous infusions, have been used for patients having depression. Please see discussions above.
Therefore, the selection of a specific amount of the ketamine and diazepam in the mixture, would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 31 and 39, Covvey teaches MDD (see discussions above).
Regarding claims 32 and 40, the recited intended outcomes of the method of claims 21 and 33, resulting in alleviation of depression symptoms in the patient, is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Covvey, Gold and Lemberger, combine to teach a method of claims 21 and 33 (see discussions above), the method of Covvey, Gold and Lemberger must necessarily produce the same outcomes of recited in claims 32 and 40. This is because each of the recited outcome is a natural process that flows from the subject and the administered composition of claims 21 and 33. 
Therefore, claims 32 and 40 are obvious over Covvey, Gold and Lemberger.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 11,154,537
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. patent No. 11,154,534.   
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patent are similarly drawn to a method for treating a patient having depression in need of treatment. 
The claims of the instant application are drawn to a method for treating a patient having depression in need of treatment, comprising administering a mixture of a pharmacologically effective amount of ketamine and a pharmacologically effective amount of diazepam, whereas, the claims of the reference patent No. 11,154,537 are directed to a method for treating a patient having depression in need of treatment, comprising administering an antiemetic agent in combination with a mixture of a pharmacologically effective amount of ketamine and a pharmacologically effective amount of a benzodiazepine.
Although the composition of the cited patent includes additional element (an antiemetic agent), which is not recited in the claims of the instant application, the instant claims (e.g., claim 21), recite the transitional term "comprising", which is: i) synonymous with "including," "containing," or "characterized by," ii) inclusive or open-ended and iii) does not exclude additional, unrecited elements. Please M.P.E.P. § 2111.03.  
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the cited patent subject matter. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629